Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14, 2021, December 21, 2021, and February 4, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
The information disclosure statement filed June 24, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Antenna System with Deployable and Adjustable Reflector.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both a position and a travel path.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22, 27, 31, 36, 51, 62, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 22, 27, 31, 36, 62, and 68 recite the limitation “and/or”. The language is indefinite as it is unclear whether to interpret the limitation as “and” or “or”. For examination purposes, the examiner interprets the limitation as or.
Claim 51 recites the limitation "said hub axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets the limitation as "a hub axis".
Claim 68 recites the limitation "said support" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets the limitation as "a support".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22, 27, 29, 43, 47, 50-51, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassily (US Patent No. 5963182 A).
Regarding claim 1, Bassily discloses (Figs. 1, 1A, and 3D) an antenna system, comprising: an antenna (12) adjustable between a stowed configuration (Fig. 1A) and a deployed configuration (Fig. 1), comprising: a reflector (12) comprising an annular array of spaced-apart ribs (18 and 20) coupled to a hub (24), said ribs (18 and 20) adjustable between a collapsed configuration and an extended configuration in which said ribs (18 and 20) outwardly extend from said hub (24); wherein when said ribs (18 and 20) dispose in said collapsed configuration (Fig. 1A), said antenna is disposable in said stowed configuration (Fig. 1A); and wherein when said antenna disposes in said deployed configuration: (i) said ribs (18 and 20) dispose in said extended configuration; and (ii) said reflector is directionally adjustable (Fig. 3D), a deployer (28 and 32) coupled to said antenna, said deployer (28 and 32) configured to pivotally and/or rotatably deploy said antenna from a surface.
Regarding claim 22, Bassily further discloses (Figs. 3A-3D) further comprising a first driver (28) which drives pivoting and/or rotating of said antenna about a first axis from a first orientation toward a second orientation.
Regarding claim 27, Bassily further discloses (Figs. 3A-3D) further comprising a second driver (32) which drives pivoting and/or rotating of said reflector about a second axis from a first position toward a second position.
Regarding claim 29, Bassily further discloses (Figs. 1A, 3A-3D) further comprising a drivable member (30) to which said reflector (12) is coupled, said drivable member (30) and correspondingly said reflector driven by said second driver (32) along a travel path.
Regarding claim 43, Bassily further discloses (Figs. 1A, 3A-3D) wherein travel of said reflector (12) along said travel path (Fig. 3A-3D) facilitates pivoting of said ribs (18 and 20) from said collapsed configuration (Fig. 3A) toward said extended configuration (Fig. 3D).
Regarding claim 47, Bassily further discloses (Figs. 1A, 3A-3D) wherein travel of said reflector (12) along said travel path facilitates pivoting of said ribs (18 and 20) from said collapsed configuration (Fig. 3A) toward said extended configuration (Fig. 3D).
Regarding claim 50, Bassily further discloses (Figs. 3A-3D) said ribs (18 and 20) driven toward said extended configuration by said second driver (32).
Regarding claim 51, Bassily further discloses (Figs. 3A-3D) said ribs (18 and 20) coupled to said drivable member (30) which is driven along said hub axis by said second driver (32).
Regarding claim 53, Bassily further discloses (Figs. 3A-3D) each said rib (18 and 20) coupled to said drivable (30) member by a spring (col. 4, lines 26-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 36-38, 59, 62, 66, 68, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Bassily in view of Baghdasarian et al. (US Patent No. 6424314 B1), hereinafter known as Baghdasarian.
Regarding claim 30, Bassily does not specifically teach said drivable member comprising a follower configured to engage with a camming surface while traveling along said travel path.
However, Baghdasarian teaches (Fig. 5) a drivable member (18) comprising a follower (25) configured to engage with a camming surface (31) while traveling along said travel path.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “a drivable member comprising a follower configured to engage with a camming surface while traveling along said travel path,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 31, Bassily does not specifically teach further comprising a support to which said reflector is pivotally and/or rotatably coupled, said camming surface coupled to said support.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “a support to which a reflector is pivotally and/or rotatably coupled, said camming surface coupled to said support,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 36, Bassily does not specifically teach wherein said camming surface is arcuate and/or curved.
However, Baghdasarian teaches (Fig. 5) wherein said camming surface (31) is arcuate and/or curved.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein said camming surface is arcuate and/or curved,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 37, Bassily does not specifically teach wherein said second axis passes through an interior space defined by said camming surface. 
However, Baghdasarian teaches (Fig. 5) wherein a second axis passes through an interior space defined by said camming surface (31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein a second axis passes through an interior space defined by said camming surface,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 38, Bassily does not specifically teach wherein said camming surface diposes at a variable distance from said second axis: and wherein said follower and correspondingly said reflector dispose at a variable distance from said second axis during travel along said travel path.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein said camming surface diposes at a variable distance from a second axis: and wherein said follower and correspondingly said reflector dispose at a variable distance from said second axis during travel along said travel path,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 59, Bassily does not specifically teach wherein said reflector adjustable in elevation; said reflector coupled to a first gimbal, said first gimbal configured to facilitate adjustment of said elevation.
However, Baghdasarian teaches (Fig. 5) wherein said reflector (10) adjustable in elevation; said reflector (10) coupled to a first gimbal (28), said first gimbal (31) configured to facilitate adjustment of said elevation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein said reflector adjustable in elevation; said reflector coupled to a first gimbal, said first gimbal configured to facilitate adjustment of said elevation,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 62, Bassily does not specifically teach wherein said second driver drives said first gimbal to pivot and/or rotate about said second axis.
However, Baghdasarian teaches (Fig. 5) wherein a second driver (28) drives a first gimbal (31) to pivot and/or rotate about said second axis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein a second driver drives a first gimbal to pivot and/or rotate about said second axis,” as taught by 
Regarding claim 66, Bassily does not specifically teach said reflector adjustable in azimuth, said reflector coupled to a second gimbal, said second gimbal configured to facilitate adjustment of said azimuth. 
However, Baghdasarian teaches (Fig. 5) a reflector (10) adjustable in azimuth, said reflector (10) coupled to a second gimbal (30), said second gimbal (30) configured to facilitate adjustment of said azimuth.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “a reflector adjustable in azimuth, said reflector coupled to a second gimbal, said second gimbal configured to facilitate adjustment of said azimuth,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 68, Bassily does not specifically teach wherein a third driver drives said second gimbal to pivot and/or rotate about a third axis: and wherein said second gimbal facilitates pivotal and/or rotational movement of said reflector, said first gimbal, and said support about said third axis. 
However, Baghdasarian teaches (Fig. 5) wherein a third driver (27) drives said second gimbal (30) to pivot and/or rotate about a third axis: and wherein said second gimbal (30) facilitates pivotal and/or rotational movement of said reflector (10), said first gimbal (31), and said support (18) about said third axis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein a third driver drives said second gimbal to pivot and/or rotate about a third axis: and wherein said second gimbal facilitates pivotal and/or rotational movement of said reflector, said first gimbal, and said support about said third axis,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).
Regarding claim 72, Bassily does not specifically teach wherein said first and second gimbals dispose is axially spaced apart relation a distance sufficient to permit disposition of said reflector therebetween when said antenna disposes in said stowed configuration. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian to include “wherein said first and second gimbals dispose is axially spaced apart relation a distance sufficient to permit disposition of said reflector therebetween when said antenna disposes in said stowed configuration,” as taught by Baghdasarian, for the purpose of accurate adjustment of the reflector and compact stowing (see also col. 4, lines 25-31).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Bassily in view of Baghdasarian (US Patent No. 5864320 A), hereinafter known as Baghdasarian 2.
Regarding claim 54, Bassily does not specifically teach said spring (i) relatively linear along its length when in an unbiased condition, and (ii) compressed along its length into an arcuate configuration when in a biased condition generated by movement of said drivable member along said hub axis.
However, Baghdasarian teaches (Fig. 2) said spring (23 and 24) (i) relatively linear along its length when in an unbiased condition (col. 3, lines 41-57), and (ii) compressed along its length into an arcuate configuration when in a biased condition generated by movement of a drivable member (20) along a hub axis (col. 3, lines 41-57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Bassily with Baghdasarian 2 to include “said spring (i) relatively linear along its length when in an unbiased condition, and (ii) compressed along its length into an arcuate configuration when in a biased condition generated by movement of said drivable member along said hub axis,” as taught by Baghdasarian 2, for the purpose of simplifying structure and reducing weight (see also col. 2, lines 21-29).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845